Title: 23d.
From: Adams, John Quincy
To: 


       When I went to the office this morning I found young Pickman of Salem there. I was acquainted with him somewhat in Europe, and I believe he is mentioned in the first volume of this repository. (repository!) He has been studying more than two years in Mr. Pynchon’s office; and proposes now to pass five or six months in Mr. Parsons’s. And I shall be very happy in this additional companion, as Townsend and Amory are both soon to leave the Town.
       I pass’d the evening at home, and my friend Little spent it with me.
       Wrote nothing, though it was very necessary.
      